


Exhibit 10.13


SUPPLEMENTAL TRUCKING SERVICES AGREEMENT


This Supplemental Trucking Services Agreement (this “Agreement”) dated effective
July 1, 2011, is made between Tesoro Logistics Operations LLC (“TLO”) and Tesoro
Refining and Marketing Company (“TRMC”). TRMC and TLO are parties to a Trucking
Transportation Services Agreement dated effective April 26, 2011 (the “Trucking
Agreement”), under which TLO provides services related to gathering and trucking
of crude oil in Montana and North Dakota for TRMC (“Trucking Services”). The
Trucking Agreement specifically covers truck transportation by truck of crude
oil from production sites to receipt points on the Tesoro High Plains Pipeline
Company LLC (“THPP”) pipeline system, but Paragraph 2(e) provides that TRMC may
request that TLO gather, transport and deliver volumes of crude oil to other
points, in which case, the Parties are to negotiate a mutually agreeable rate
for such Trucking Services. TRMC has requested, and TLO has agreed, that in
addition and supplemental to the Trucking Services specified in the Trucking
Agreement, TLO shall provide gathering, trucking, scheduling and dispatch
services to TRMC as set forth in the Schedule(s) attached hereto, as the same
may be supplemented and amended. Therefore, TLO and TRMC agree that additional
Trucking Services shall be provided in accordance with the terms set forth on
the attached Schedule(s), at the rates set forth in each such schedule.
As additional Trucking Services are requested and mutually agreed upon, or as
Trucking Services provided in a Schedule are no longer desired or are to be
revised, then this Agreement may be supplemented by revising the Schedules to
correspond to the Trucking Services to be provided at any particular time. All
such supplemental Trucking Services shall be subject to the same terms as the
Trucking Agreement, except to the extent set forth in an attached Schedule
covering that service. In the event there is a material change in the cost to
TLO of providing Trucking Services or other conditions affecting Trucking
Services, the TRMC and TLO shall negotiate in good faith reasonable commercial
terms to address such changes and shall amend the relevant Schedule(s)
accordingly.
This Agreement shall be effective as of July 1, 2011 and shall continue for an
initial term of one year, and from year to year thereafter until terminated by
either Party on sixty days notice.
In Witness Whereof, we execute this Agreement effective as of July 1, 2011.
TESORO LOGISTICS OPERATIONS LLC


/s/ PHILLIP M. ANDERSON
 
By: Phillip M. Anderson
 
       President
 



TESORO REFINING AND MARKETING COMPANY


By. /s/ RALPH J. GRIMMER
 
       Ralph J. Grimmer
 
      Vice President, Logistics
 







--------------------------------------------------------------------------------














Schedule 1
To Supplemental Trucking Services Letter Agreement


Delivery of Crude Oil to Minot, ND Rail Loading Facility


1.
Scope: TLO shall gather crude oil from production facilities in North Dakota and
Montana and deliver it by truck to a unit car rail loading facility at 502 5th
street NE., Minot, North Dakota (the “Minot Rail Facility”).



2.
Rate: The rate for trucking services related to deliveries of crude oil to the
Minot Rail Facility hereunder shall be $3.80 / bbl



3.
Commitment: There shall be no minimum volume commitment, provided that TLO may
require that each cargo be of sufficient size to schedule a full truck delivery
to the Minot Rail Facility. Volumes transported to the Minot Rail Facility shall
be supplemental to the Minimum Volume Commitment in the Trucking Agreement and
shall be credited towards the Minimum Volume Commitment.



4.
Term: Effective as of July 1 for an initial term of one month, and from month to
month thereafter until terminated by either Party on 30 days notice.



5.
Special Provisions: None.



ACCEPTED AND AGREED:
TESORO LOGISTICS OPERATIONS LLC


/s/ PHILLIP M. ANDERSON
 
By: Phillip M. Anderson
 
       President
 



TESORO REFINING AND MARKETING COMPANY


By. /s/ RALPH J. GRIMMER
 
       Ralph J. Grimmer
 
      Vice President, Logistics
 







--------------------------------------------------------------------------------






Schedule 2
To Supplemental Trucking Services Letter Agreement


Delivery of Crude Oil to Dickinson, ND Rail Loading Facility


6.
Scope: TLO shall gather crude oil from production facilities in North Dakota and
Montana and deliver it by truck to a EDOG unit car rail loading facility off of
East Broadway in Dickinson, North Dakota (the “Dickinson Rail Facility”).



7.
Rate: The rate for trucking services related to deliveries of crude oil to the
Dickinson Rail Facility hereunder shall be $2.76 / bbl.



8.
Commitment: There shall be no minimum volume commitment, provided that TLO may
require that each cargo be of sufficient size to schedule a full truck delivery
to the Dickinson Rail Facility. Volumes transported to the Dickinson Rail
Facility shall be supplemental to the Minimum Volume Commitment in the Trucking
Agreement and shall be credited towards the Minimum Volume Commitment.



9.
Term: Effective as of August 1, 2011 for an initial term of and from month to
month thereafter until terminated by either Party on 30 days notice.



10.
Special Provisions: None.



ACCEPTED AND AGREED:
TESORO LOGISTICS OPERATIONS LLC


/s/ PHILLIP M. ANDERSON
 
By: Phillip M. Anderson
 
       President
 



TESORO REFINING AND MARKETING COMPANY


By. /s/ RALPH J. GRIMMER
 
       Ralph J. Grimmer
 
      Vice President, Logistics
 











--------------------------------------------------------------------------------






Schedule 3
To Supplemental Trucking Services Letter Agreement


Delivery of Crude Oil to Enbridge's Berthold, ND Truck Unloading Facility


11.
Scope: TLO shall gather crude oil from production facilities in North Dakota and
Montana and deliver it by truck to an Enbridge Pipeline truck unloading facility
in Berthold, North Dakota (the “Berthold Facility”).



12.
Rate: The rate for trucking services related to deliveries of crude oil to the
Berthold Facility hereunder shall be $2.76 / bbl.



13.
Commitment: There shall be no minimum volume commitment, provided that TLO may
require that each cargo be of sufficient size to schedule a full truck delivery
to the Berthold Facility. Volumes transported to the Berthold Facility shall be
supplemental to the Minimum Volume Commitment in the Trucking Agreement and
shall be credited towards the Minimum Volume Commitment.



14.
Term: Effective as of September 1, 2011 for an initial term of one month, and
from month to month thereafter until terminated by either Party on 30 days
notice.



15.
Special Provisions: None.



ACCEPTED AND AGREED:
TESORO LOGISTICS OPERATIONS LLC


/s/ PHILLIP M. ANDERSON
 
By: Phillip M. Anderson
 
       President
 



TESORO REFINING AND MARKETING COMPANY


By. /s/ RALPH J. GRIMMER
 
       Ralph J. Grimmer
 
      Vice President, Logistics
 







--------------------------------------------------------------------------------






Schedule 4
To Supplemental Trucking Services Letter Agreement


Delivery of Crude Oil to Enserco's, Stark County, ND Truck Unloading Facility


16.
Scope: TLO shall gather crude oil from production facilities in North Dakota and
Montana and deliver it by truck to an Enserco Truck unloading facility at the
intersection of County roads 116 Avenue S.W. and 35 Street S.W., approximately 3
miles west of Dickinson in Stark County, North Dakota (the “Enserco Facility”).

 
17.
Rate: The rate for trucking services related to deliveries of crude oil to the
Enserco Rail Facility hereunder shall be $2.76 / bbl.



18.
Commitment: There shall be no minimum volume commitment, provided that TLO may
require that each cargo be of sufficient size to schedule a full truck delivery
to the Enserco Rail Facility. Volumes transported to the Enserco Rail Facility
shall be supplemental to the Minimum Volume Commitment in the Trucking Agreement
and shall be credited towards the Minimum Volume Commitment.



19.
Term: Effective as of August 1, 2011 for an initial term of one month, and from
month to month thereafter until terminated by either Party on 30 days notice.



20.
Special Provisions: None.



ACCEPTED AND AGREED:
TESORO LOGISTICS OPERATIONS LLC


/s/ PHILLIP M. ANDERSON
 
By: Phillip M. Anderson
 
        President
 



TESORO REFINING AND MARKETING COMPANY


By. /s/ RALPH J. GRIMMER
 
       Ralph J. Grimmer
 
      Vice President, Logistics
 





